Order unanimously reversed, with costs, motion granted and complaint dismissed. Memorandum: In this action for libel brought by the President of a Union Local against other officers of the Union Local, defendants on their appEcation for summary judgment dismissing the complaint have established the defenses of truth and qualified privilege as a matter of law. The alleged libelous letter was prepared by defendants for distribution to Union members only just prior to a Union meeting. That some police officers present at the Union meeting may have seen the letter would not destroy the qualified privilege, the publication appearing to have been made in good faith and for the *824members of the Union alone. No evidentiary support is given plaintiff’s con- ' tention that the defendants’ letter was motivated by “ actual malice ”, “ ill will”, or “personal spite” (see Shapiro v. Health Ins. Plan, 7 N Y 2d 56). (Appeal from part of order of Monroe Special Term denying summary judgment in libel action.) Present — Goldman, P. J., Marsh, Moule, Simons and Henry, JJ.